SLIP OP. 05-142

           UNITED STATES COURT OF INTERNATIONAL TRADE

______________________________
                              :
WUHAN BEE HEALTHY CO., LTD.,  :
                              :
          Plaintiff,          :
                              : Before: Richard K. Eaton, Judge
          v.                  : Court No. 03-00806
                              :
UNITED STATES,                :
                              :
          Defendant,          :
                              :
     and                      :
                              :
SIOUX HONEY ASSOC. and        :
AMERICAN HONEY PRODUCERS      :
ASSOC.,                       :
                              :
          Def.-Intervenors.   :
                              :
______________________________:

                       MEMORANDUM OPINION

[Commerce’s Final Results of Redetermination Pursuant to Remand
affirmed]



                                           Dated: November 2, 2005


     Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
(Mark E. Pardo, Adam M. Dambrov, and Paul G. Figueroa) for
plaintiff.

     Peter D. Keisler, Assistant Attorney General, Civil
Division, United States Department of Justice; David M. Cohen,
Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice; Jeanne E. Davidson, Deputy
Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice (David S. Silverbrand) for
defendant.

     Collier Shannon Scott, PLLC (Michael J. Coursey) for
defendant-intervenors.
Court No. 03-00806                                               Page 2

     Eaton, Judge: On June 10, 2005, the court remanded to the

United States Department of Commerce (“Commerce” or the

“Department”) its determination regarding coal prices in Honey

from the People’s Republic of China, 68 Fed. Reg. 62,053 (ITA

Oct. 31, 2003) (final results) (“Final Determination”).        See

Wuhan Bee Healthy Co., Ltd. v. United States, 29 CIT __, 374 F.

Supp. 2d 1299 (2005) (“Wuhan I”).    On September 7, 2005, Commerce

timely released its Final Results of Redetermination Pursuant to

Remand (“Remand Results”).    The court has jurisdiction pursuant

to 28 U.S.C. § 1581(c) (2000) and 19 U.S.C. § 1516a(a)(2)(B)(iii)

(2000).    For the reasons set forth below, the court affirms

Commerce’s Remand Results.



                         STANDARD OF REVIEW

     The court “shall hold unlawful any determination, finding,

or conclusion found . . . to be unsupported by substantial

evidence on the record, or otherwise not in accordance with

law . . . .”    19 U.S.C. §1515a(b)(1)(B)(i).   “Substantial

evidence is ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”     Huaiyin Foreign

Trade Corp. (30) v. United States, 322 F.3d 1369, 1374 (Fed. Cir.

2003) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)).    The existence of substantial evidence is determined “by

considering the record as a whole, including evidence that
Court No. 03-00806                                             Page 3

supports as well as evidence that ‘fairly detracts from the

substantiality of the evidence.’”   Id. (citing Atl. Sugar, Ltd.

v. United States, 744 F.2d 1556, 1562 (Fed. Cir. 1984)).     “As

long as the agency’s methodology and procedures are reasonable

means of effectuating the statutory purpose, and there is

substantial evidence in the record supporting the agency’s

conclusions, the court will not impose its own views as to the

sufficiency of the agency’s investigation or question the

agency’s methodology.”   Ceramica Regiomontana, S.A. v. United

States, 10 CIT 399, 404–05, 636 F. Supp. 961, 966 (1986), aff’d

810 F.2d 1137 (Fed. Cir. 1987) (citing Chevron U.S.A. Inc. v.

Natural Res. Def. Council, Inc., 467 U.S. 837, 843 (1984); Abbott

v. Donovan, 6 CIT 92, 97, 570 F. Supp. 41, 47 (1983)).



                            DISCUSSION

     In its Final Determination, Commerce valued coal using

Indian import values published in the Monthly Statistics of the

Foreign Trade of India (“MSFTI”), which included international

freight charges for shipping the coal to India.   See Wuhan I, 29

CIT at __, 374 F. Supp. 2d at 1309–10.   Plaintiff Wuhan Bee

Healthy Co., Ltd. (“Wuhan”) argued that Commerce should have used

domestic Indian coal prices, which are published in the TERI

Energy Data Directory and Yearbook for 2000/2001 (“Teri Data”).

See id. at __, 374 F. Supp. 2d at 1310. Commerce maintained that
Court No. 03-00806                                            Page 4

it specifically considered but rejected the Teri Data because it

was “derived from a single producer in India, CIL [Coal India

Ltd.].” Id. (internal citation omitted).   In other words,

Commerce rejected the Teri Data for valuing coal because it

believed the data was unrepresentative of a country-wide price.



     After reviewing the parties’ arguments, the Court in Wuhan I

found that

     Commerce determined that the MSFTI data was the best
     available information to value coal because “it is
     quality, country-wide data specific to steam coal
     prices imported into India during the [period of
     review], and is representative of competitive market
     prices.” Yet, there is no reason given as to why
     imported coal provides the best surrogate value. In
     addition, it appears that Wuhan is correct that many
     regions of India are represented in the Teri Data.
     Thus, Commerce has not demonstrated that the value used
     is the best available information or that the Teri Data
     is unrepresentative of competitive market prices
     throughout India.

Id. at __, 374 F. Supp. 2d at 1310–11 (internal citation

omitted).    On remand, the Court directed Commerce to provide an

explanation that reasonably supported its decision to use import

prices instead of domestic prices.    Id. at 1311 (citing Hebei

Metals & Minerals Import & Export Corp. v. United States, 29 CIT

__, 366 F. Supp. 2d 1264, 1266 (2005)(ordering Commerce to either

“adhere to its conditional preference for domestic surrogate data

or . . . state that it is deviating from this practice and

provide a rational explanation for doing so.”)).
Court No. 03-00806                                            Page 5

     In its Remand Results,1 Commerce explains that it conducted

independent research for its Final Results of Redetermination

Pursuant to Remand for Hebei Metals & Minerals Import & Export

Corp. v. United States (“Hebei Metals Remand”), which it issued

on July 20, 2005.    Based on the results of that research,

Commerce determined that “the TERI data are the best data

available for valuing the coal input for purposes of Wuhan’s new

shipper review.”    Remand Results at 7.   Commerce explains that

the Teri Data

     states that the prices in its database are obtained
     directly from Coal India Limited, which produces more
     than 80 percent of India’s coal. TERI further states
     that the prices represent coal prices from Coal India
     Limited’s eight subsidiaries located throughout India.
     Although the Department has some concerns about the
     monopolistic structure of the coal industry in India,
     the Department determines that the TERI steam coal
     pricing data are the best quality data because not only
     are they published, publicly-available data, but also
     because they are representative of the coal industry
     throughout India. Thus, the TERI data, as they are
     currently presented, are credible as a country-wide
     source of data.

Id. at 8–9.   Commerce found the steam coal values listed in the

Teri Data to be specific, as they are derived from actual sale

prices of steam coal in India, and it adjusted for inflation

where the Teri Data values were not contemporaneous with the

period of review.



     1
          It should be noted that Wuhan declined to file comments
on the Remand Results because the only issue addressed therein,
valuation of coal, was resolved to its satisfaction.
Court No. 03-00806                                          Page 6

     Having reviewed Commerce’s research and its reasons for

selecting the Teri Data as the best source of data for valuing

coal, the court finds that Commerce has complied with the court’s

remand instructions and that its determination is supported by

substantial evidence and is otherwise in accordance with law.



                             CONCLUSION

     For the foregoing reasons, Commerce’s Remand Results are

affirmed.    Judgment shall be entered accordingly.



                                            /s/ Richard K. Eaton
                                              Richard K. Eaton

Dated:      November 2, 2005
            New York, New York